DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Sulivan on 27 July 2022.
Specifically, Applicant and Examiner came to an agreement that claim 10 should be amended as shown below to overcome an antecedent basis issue with regards to “the power supply unit”. Further Applicant agreed to submit an Abstract as one was missing from the record.
The application has been amended as follows: 

10.	The interchangeable sensor device according to claim 1, 
	wherein the control unit comprises:
	a control base plate comprising the second connector linked to and in communication with the transmitters and the receivers to manage the first and second signals, 
	a data transfer built into the base plate in communication with an external computer, whereby the data transfer unit communicates the second signal to the external computer to calculate and detect changes in the concentration of haemoglobin species on the brain surface,
	an interface to emit luminous and/or acoustic signals on the operating status of an interchangeable sensor device,
	a power supply unit electrically connected to power both of the base plates, the transmitters, the receivers, the data transfer unit and the interface, and a rigid receptacle of a material of greater rigidity that the rest of the interchangeable sensor device which houses the control base plate, the data transfer unit, the interface, and the power supply unit, 
	wherein the control base plate controls the transmitters and receivers, the data transfer unit and the interface.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 02/10/2022, with respect to 35 USC 103 and 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 103 and 35 USC 112(b) rejections have been withdrawn. 
Regarding the 35 USC 103 rejection of claim 1, Grundfest, in view of Funane, fail to disclose every limitation of claim 1, as they fails to teach “an elastic base comprising a plurality of transmitting compartments within which the transmitters are located and isolated from each other and a plurality of receiving compartments within which the receivers are located and isolated from each other” in combination with the rest of the limitations of claim 1. As such the prior art fails to teach all the limitations of claim 1 and therefore claim 1 is allowable.
Further Applicant’s arguments and amendments for claims rejected under 35 USC 112(b) have been found to be persuasive. As such 35 USC 112(b) rejections have been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792